
	
		I
		111th CONGRESS
		1st Session
		H. R. 386
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Doggett
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to simplify
		  and improve the current education tax incentives.
	
	
		1.Short titleThis Act may be cited as the
			 College Learning Access Simplicity and
			 Savings Act of 2009 or the CLASS Act of 2009 .
		2.Creation of
			 College Affordability Credit and simplification of education tax
			 benefits
			(a)College
			 Affordability Credit
				(1)Paragraph (1) of
			 section 25A(a) of the Internal Revenue Code of 1986 is amended by striking
			 the Hope Scholarship Credit and inserting the College
			 Affordability Credit.
				(2)Subsection (b) of
			 section 25A of such Code is amended to read as follows:
					
						(b)College
				Affordability Credit
							(1)Allowance of
				creditIn the case of any eligible student for whom an election
				is in effect under this section for any taxable year, there shall be allowed as
				a credit against the tax imposed by this chapter for the taxable year an amount
				equal to the sum of—
								(A)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (with respect to attendance of the eligible student at an
				eligible educational institution during any academic period beginning in such
				taxable year) as does not exceed $1,200, and
								(B)50 percent of so
				much of such expenses as exceeds $1,200, but does not exceed $4,800.
								(2)Lifetime credit
				limitationThe amount of the
				credit allowed under paragraph (1) for any taxable year with respect to any
				eligible student shall not exceed the excess of—
								(A)$12,000,
				over
								(B)the aggregate
				credit allowed under subsection (a) with respect to such eligible student for
				all prior taxable years.
								(3)Credit allowed
				only for first 2 years of graduate educationNo credit shall be allowed under subsection
				(a)(1) for a taxable year with respect to the qualified tuition and related
				expenses of an eligible student if the student has completed (before the
				beginning of such taxable year) 2 years of graduate education at one or more
				eligible educational institutions.
							(4)Credit allowed
				for year only if individual is at least 1/2 time student
				for portion of yearThe
				College Affordability Credit under subsection (a)(1) shall not be allowed for a
				taxable year with respect to the qualified tuition and related expenses of an
				individual unless such individual is an eligible student for at least one
				academic period which begins during such year.
							(5)Eligible
				studentThe term eligible student means, with
				respect to any academic period, any individual who—
								(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
								(B)is carrying at least
				1/2 the normal full-time work load for the course of study
				the student is
				pursuing.
								.
				(b)Qualified
			 tuition and related expenses To include required course
			 materialsSubparagraph (A) of section 25A(f)(1) of such Code is
			 amended by striking tuition and fees and inserting
			 tuition, fees, and course materials.
			(c)Increased income
			 limitationSubsection (d) of section 25A of such Code is amended
			 to read as follows:
				
					(d)Limitation based
				on modified adjusted gross income
						(1)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under paragraph (2).
						(2)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
							(A)the excess
				of—
								(i)the taxpayer’s
				modified adjusted gross income for such taxable year, over
								(ii)the applicable
				amount under paragraph (4), bears to
								(B)$25,000 ($50,000
				in the case of a joint return).
							(3)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
						(4)Applicable
				amountThe applicable amount under this subparagraph is—
							(A)in the case of a
				joint return, 200 percent of the dollar amount in effect under subparagraph (B)
				for the taxable year, and
							(B)in any other case,
				$50,000.
							.
			(d)Modified
			 inflation adjustmentParagraph (2) of section 25A(h) of such Code
			 is amended to read as follows:
				
					(2)Income
				limits
						(A)In
				generalIn the case of a taxable year beginning after 2009, the
				$50,000 amount in subsection (d)(4)(B) shall each be increased by an amount
				equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2008 for calendar year 1992 in
				subparagraph (B) thereof.
							(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$1,000.
						.
			(e)Portion of credit
			 refundableSection 25A of such Code is amended by redesignating
			 subsection (i) as subsection (j) and by inserting after subsection (h) the
			 following new subsection:
				
					(i)Portion of
				credit refundable
						(1)In
				generalThe aggregate credits allowed to a taxpayer under subpart
				C shall be increased by an amount equal to 50 percent of the portion of the
				amount of the credit which would have been allowed to the taxpayer under this
				section by reason of subsection (b) (without regard to this subsection and the
				limitation under section 26(a)(2)). The amount of the credit allowed under this
				subsection shall not be treated as a credit allowed under this subpart and
				shall reduce the amount of credit otherwise allowable under subsection (a)
				(without regard to section 26(a)(2)).
						(2)Reduction of
				creditIn the case of a taxable year to which 26(a)(2) does not
				apply, the credit determined under paragraph (1) for the taxable year shall be
				reduced by the amount of tax imposed by section 55 (relating to alternative
				minimum tax) with respect to such taxpayer for such taxable
				year.
						.
			(f)Repeal of
			 deduction for qualified tuition and related expenses
				(1)In
			 generalPart VII of subchapter B of chapter 1 of such Code
			 (relating to additional itemized deductions for individuals) is amended by
			 striking section 222.
				(2)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section
			 222.
				(g)Conforming
			 amendments
				(1)The heading for
			 Section 25A of such Code is amended by striking Hope and inserting
			 College
			 Affordability.
				(2)Section
			 25A(c)(2)(A) of such Code is amended—
					(A)by striking
			 Hope Scholarship Credit and inserting College
			 Affordability Credit, and
					(B)by striking
			 Hope in the heading thereof and inserting
			 College
			 Affordability.
					(3)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(4)Subparagraph (A)
			 of section 86(b)(2) of such Code is amended by striking ,
			 222.
				(5)Subparagraph (A) of section 135(c)(4) of
			 such Code is amended by striking , 222.
				(6)Subparagraph (A) of
			 section 137(b)(3) of such Code is amended by striking ,
			 222.
				(7)Subparagraph (A)
			 of section 199(d)(2) of such Code is amended by striking ,
			 222.
				(8)Clause (ii) of
			 section 219(g)(3)(A) of such Code is amended by striking ,
			 222.
				(9)Clause (i) of
			 section 221(b)(2)(C) of such Code is amended by striking ,
			 222.
				(10)Clause (iii) of
			 section 469(i)(3)(F) of such Code is amended by striking 221, and
			 222 and inserting and 221.
				(11)Paragraph (3) of section 221(d) of such
			 Code is amended by striking 25A(b)(3) and inserting
			 25A(b)(5).
				(12)Clause (i) of
			 section 529(e)(3)(B) of such Code is amended by striking section
			 25A(b)(3) and inserting section 221(d)(3).
				(13)The heading for
			 clause (v) of section 529(c)(3)(B) of such Code is amended by striking
			 Hope
			 and inserting College
			 Affordability.
				(14)The heading for
			 Subparagraph (C) of section 530(d)(2) of such Code is amended by striking
			 Hope and inserting College
			 Affordability.
				(15)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For purposes of this section, any reference to
				section 25A shall be treated as a reference to such section as in effect on the
				day before the date of the enactment of this
				sentence..
				(16)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting , 25A, after
			 section 35.
				(h)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item relating
			 to section 25A and inserting the following new item:
				
					
						Sec. 25A. College Affordability and
				Lifetime Learning
				credits.
					
					.
			(i)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2008, for education furnished in academic periods
			 beginning after such date.
			
